—In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Kings County (Porzio, J.), dated February 1, 1999, which, after a hearing, inter alia, awarded custody to the mother.
Ordered that the appeal is dismissed, with costs.
The appellant failed to order and settle a complete transcript of the hearing. Since the parties did not stipulate to proceeding upon a transcript of only a portion of the trial, the appeal must be dismissed (see, CPLR 5525 [b]; Matter of Schmitt v Berwitz, 230 AD2d 746). Krausman, J. P., Goldstein, Feuerstein and Smith, JJ., concur.